Eish, P. J.,
dissenting. While, in the trial of a criminal case, the court, in charging the jury, may have told them that they could believe the voluntary statement of the prisoner, in preference to the sworn testimony, if they saw proper to do so, it was nevertheless error, requiring the grant of a new trial, to subsequently instruct them they should “ consider it in connection with all the others facts and circumstances proven to [their] satisfaction, and see if it [was] corroborated by the sworn evidence or any physical facts proven to ["their] satisfaction.”